Case: 21-30068     Document: 00516187921         Page: 1     Date Filed: 02/01/2022




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 1, 2022
                                  No. 21-30068                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gilbert Lucas Martinez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:19-CR-300-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   W. Eugene Davis, Circuit Judge:
          Gilbert Lucas Martinez appeals the district court’s denial of his
   motion to suppress drugs found in two packages that were seized by the
   United States Postal Service (“USPS”). He argues that reasonable suspicion
   did not exist to detain the packages for further investigation. Martinez
   additionally asserts that even assuming reasonable suspicion existed to detain
   the packages, the 17-day delay between the detention of the packages and
   their search was unreasonable in violation of the Fourth Amendment.
Case: 21-30068        Document: 00516187921              Page: 2       Date Filed: 02/01/2022




                                         No. 21-30068

   Because, as set forth below, the district court did not err in denying
   Martinez’s motion to suppress, we AFFIRM.
                                               I.
           On March 12, 2019, United States Postal Inspector Gary Arias was
   contacted by a postal employee at the USPS facility in El Centro, California,
   regarding two suspicious packages. The postal employee informed Arias that:
   (1) the mailer paid the postage fees for the packages with cash; (2) the
   information on the shipping labels was handwritten; (3) the handwriting on
   the shipping labels for the two packages appeared identical, as though the
   same person filled out both shipping labels, yet the purported senders’ names
   on the labels were different; (4) both packages were being sent to the same
   area, Shreveport, Louisiana, but to different addresses there; and (5) the
   man 1 paying the postage fees appeared to be anxious or nervous and did not
   engage the postal employee in conversation. Based on this information, Arias
   requested that the packages be forwarded to him at the San Diego field office
   for further investigation.
           Two days later, on March 14, 2019, Arias received the packages. He
   examined the outside of the packages and observed that the size, shape, and
   appearance of the packages were consistent with USPS drug package profile
   characteristics. 2 He too observed (like the postal employee) that the
   handwriting on the shipping labels of the two packages appeared identical,
   yet the senders’ names, as well as the recipients’ names, on the labels were


           1
             Arias indicated in his affidavit in support of search warrant that he was informed
   by the postal employee that one man presented the two packages for mailing; however, he
   later learned from surveillance video that the two packages were, in fact, mailed separately
   by two men, and the same postal employee had helped both men.
           2
              See United States v. Daniel, 982 F.2d 146, 150 (5th Cir. 1993) (noting that USPS
   “drug package profile” is “a list of traits commonly encountered in the vast majority of
   illicit mailings of drugs”) (citations omitted).




                                                2
Case: 21-30068      Document: 00516187921          Page: 3   Date Filed: 02/01/2022




                                    No. 21-30068

   different. Utilizing the USPS database, Arias learned that someone with an
   Internet Protocol (“IP”) address originating in Mexico was tracking both
   packages. Specifically, from the time the packages were intercepted, there
   were several attempts to track both packages from the same Mexican IP
   address. Through his experience and training, Arias knew that drug
   traffickers use the USPS because the tracking website allows them to search
   for their packages.
          Arias also used a database to check the names and addresses written
   on the shipping labels of the two packages. Although the database was able to
   locate the addresses, it was unable to associate the names to those addresses.
   This information indicated to Arias that that the names provided on the labels
   did not receive mail at and were not otherwise associated with the addresses.
   From his experience, Arias knew that persons using the USPS system to ship
   controlled substances will enter false or fictitious sender names and/or
   sender addresses in order to avoid detection by law enforcement. They will
   also use recipient names not associated with the destination address.
          On March 20, 2019, Arias contacted a border patrol officer to perform
   a canine sniff of the packages. Arias was unable to arrange for a canine
   examination prior to that date because he had to work on other cases, and he
   missed work due to illness. The dog alerted to both packages, indicating that
   the odor or aroma of one or more controlled substances emanated from the
   packages.
          After the canine examination, Arias was again pulled away to work on
   other cases. He began drafting the affidavits in support of search warrants for
   the two packages on Friday, March 22, 2019. The following Monday,
   however, Arias had to take another sick day. When Arias returned to work
   the next day, he finished the search warrant applications and sent them on to
   the United States Attorney’s Office for the Southern District of California.
   He obtained search warrants for the packages on March 28, 2019, and




                                         3
Case: 21-30068        Document: 00516187921              Page: 4       Date Filed: 02/01/2022




                                          No. 21-30068

   searched the packages the next day. Arias discovered 2,222 grams of
   methamphetamine inside.
           Martinez subsequently was identified as one of the individuals who
   mailed the packages at the USPS facility in El Centro. He later was indicted
   for conspiracy with intent to distribute and to possess with the intent to
   distribute methamphetamine. Martinez moved to suppress the packages and
   their contents, arguing that the packages were seized in violation of the
   Fourth Amendment. The magistrate judge (MJ) denied the motion, and the
   district court adopted the MJ’s recommendation over Martinez’s objections.
   Martinez subsequently entered a conditional guilty plea, reserving the right
   to appeal the denial of his motion to suppress. After receiving a sentence of
   210 months of imprisonment and five years of supervised release, Martinez
   filed a timely notice of appeal.
                                               II.
           Martinez argues that the district court erred in denying his motion to
   suppress because: (1) the postal employee did not have reasonable suspicion
   to detain the packages, (2) the 17-day delay between the detention of the
   packages and their search was unreasonable, and (3) the search warrants were
   invalid and insufficient to establish probable cause because they contained
   incorrect information.
           As we noted in our recent decision in United States v. Beard, “[t]he
   protections of the Fourth Amendment extend to packages sent via the United
   States Postal Service.” 3 Specifically, if the Government has reasonable
   suspicion that a package contains contraband or evidence of criminal activity,




           3
             16 F.4th 1115, 1119 (5th Cir. 2021) (citing United States v. Van Leeuwen, 397 U.S.
   249, 251 (1970)).




                                                4
Case: 21-30068           Document: 00516187921                Page: 5   Date Filed: 02/01/2022




                                            No. 21-30068

   a package may be detained without a warrant. 4 If the Government
   subsequently obtains a search warrant, the package may be searched. 5
           We have long recognized that certain traits are commonly
   encountered in the vast majority of illicit mailings of drugs (commonly
   referred to as “drug package profile” characteristics).6 We have further held
   “that while any one of these factors standing alone might not provide
   reasonable suspicion, an aggregate of factors passes muster under the Terry 7
   doctrine.” 8
           In this case, the postal employee observed several drug package profile
   characteristics. Specifically, (1) the information on the shipping labels was
   handwritten, (2) the postage fees were paid in cash, allowing the sender to
   remain anonymous or avoid detection by law enforcement; (3) the Southern
   District of California is known as a source region for controlled substances;
   and (4) at least one of the men mailing a package appeared to be anxious or
   nervous. Finally, although the handwriting on the shipping labels for the two
   packages appeared identical, as though the same person filled out both
   shipping labels, the purported senders’ names on the labels were different.




           4
               Id.
           5
               Id.
           6
             Daniel, 982 F.2d at 150 (citing United States v. Lux, 905 F.2d 1379 (10th Cir.
   1990)). In Lux, the court listed the following “drug package profile” characteristics:
   “(1) size and shape of the package; (2) package taped to close or seal all openings;
   (3) handwritten or printed labels; (4) unusual return name and address; (5) unusual odors
   coming from the package; (6) fictitious return address; and (7) destination of the package.”
   905 F.2d at 1380 n.1. Additional factors, as noted in Arias’s affidavit in support of search
   warrant, include, inter alia, payment of postage fees in cash and mailing from a “narcotic
   source city.”
           7
               Terry v. Ohio, 392 U.S. 1 (1968).
           8
               Daniel, 982 F.2d at 150 (citations omitted).




                                                   5
Case: 21-30068           Document: 00516187921             Page: 6   Date Filed: 02/01/2022




                                            No. 21-30068

   Based on this aggregate of factors, and contrary to Martinez’s contentions,
   the postal employee had reasonable suspicion to detain the packages.
          Martinez next argues that the 17-day delay between the detention of
   the package and its search constitutes an unreasonable, warrantless seizure
   in violation of the Fourth Amendment. He asserts that the delay “required a
   heightened finding of probable cause.” In so asserting, Arias fails to
   acknowledge that probable cause actually was established on March 20, 2019,
   eight days after the packages were intercepted. In any event, we agree with
   the district court that the eight-day delay in establishing probable cause and
   the eight-day delay in obtaining search warrants were not unreasonable, as
   set forth below.
          Although there is no bright-line rule regarding how long a package may
   be detained lawfully prior to obtaining a search warrant, the Supreme Court
   has noted that “detention of mail could at some point become an
   unreasonable seizure of ‘papers’ or ‘effects’ within the meaning of the
   Fourth Amendment.” 9 In Beard, we noted that “the relevant factors to
   consider in determining reasonableness include: investigatory diligence, the
   length of the detention, and whether there were circumstances beyond the
   investigator’s control.” 10 We further noted that “these factors are always
   considered in the context of the specific facts of the case under review.” 11
          Arias received the packages on March 14, 2019, two days after the
   postal employee intercepted them. He observed that the handwriting on the
   labels appeared identical, yet the senders’ names and addresses were
   different. Arias could locate the senders’ and recipients’ addresses through



          9
               Van Leeuwen, 397 U.S. at 252.
          10
               16 F.4th at 1119 (citations omitted).
          11
               Id. at 1120.




                                                  6
Case: 21-30068        Document: 00516187921              Page: 7       Date Filed: 02/01/2022




                                         No. 21-30068

   his database research, but he was unable to associate the purported senders’
   and recipients’ names with those addresses. Based on his experience, Arias
   knew that drug traffickers will enter false or fictitious sender and recipient
   names and/or addresses in order to avoid detection by law enforcement. He
   also learned from the USPS database that someone with a Mexican IP address
   attempted to track both packages after they were intercepted. Based on his
   experience, Arias also knew that drug traffickers use the USPS because the
   tracking website allows them to search for their packages.
           On March 20, 2019, six days after he received the packages, Arias
   contacted a border patrol officer to perform a canine sniff of the packages.
   The dog alerted to both packages, indicating that he detected the odor or
   aroma of one or more controlled substances emanating from the packages. At
   that point, as the magistrate judge and district court determined, reasonable
   suspicion was elevated to probable cause to search the packages. 12
           The above facts establish that Arias was diligent in his investigation of
   the two packages after receiving them. Furthermore, we agree with the
   magistrate judge and district court that the eight-day delay in obtaining
   canine sniffs of the packages to establish probable cause was not
   unreasonable. It was undisputed that during those eight days, which included
   a weekend, Arias was required to work on other cases and missed work due
   to illness. Under these facts, the eight-day delay in obtaining probable cause
   to search the packages did not amount to an unreasonable seizure.
           We next examine whether the additional eight-day delay between the
   establishment of probable cause and obtaining the search warrants was




           12
             See Florida v. Harris, 568 U.S. 237, 247-48 (2013) (noting that, if the defendant
   has not contested that a dog performs reliably in detecting drugs, the court is permitted to
   find probable cause).




                                                7
Case: 21-30068         Document: 00516187921               Page: 8      Date Filed: 02/01/2022




                                          No. 21-30068

   unreasonable. 13 Again, the factors this Court examines in determining
   reasonableness are investigatory diligence, the length of the detention, and
   whether there were circumstances beyond the investigator’s control. 14
           After the canine alerted to the packages, and probable cause was
   established, Arias was again pulled away to work on other cases. He began
   drafting the affidavits on Friday, March 22, 2019, but had to take another sick
   day the following Monday. When Arias returned to work the next day, he
   finished the search warrant applications and sent them on to the United
   States Attorney’s Office. He obtained search warrants for the packages on
   Thursday, March 28, 2019, and searched the packages the next day, March
   29, 2019. Arias discovered 2,222 grams of methamphetamine inside.
           Under these circumstances, we agree that the eight-day delay between
   the establishment of probable cause and obtaining the search warrants was
   reasonable. The above facts establish that Arias was diligent in drafting the
   applications for the search warrants after the canine alerted to the packages.
   It was undisputed that during those eight days, Arias was required to work on
   other cases, he took a sick day, and the delay included a weekend. Under
   these circumstances, the eight-day delay between the establishment of
   probable cause and obtaining the search warrants was reasonable. We
   conclude that the district court did not err in denying Martinez’s motion to
   suppress.




           13
              See United States v. Dass, 849 F.2d 414, 415 (9th Cir. 1988) (rejecting proposition
   that after dog sniffs had established probable cause, “law enforcement officials may obtain
   search warrants for mailed packages at their leisure”).
           14
             See Beard, 16 F.4th at 1119. Although Beard involved the reasonableness of a
   detention based on reasonable suspicion, reasonableness of a detention based on probable
   cause centers on the same factors.




                                                 8
Case: 21-30068          Document: 00516187921               Page: 9      Date Filed: 02/01/2022




                                           No. 21-30068

                                                III.
          Martinez lastly argues that the search warrants were invalid because
   they contained falsehoods that were material to establishing probable cause.
   Specifically, Martinez points out that in his affidavits for search warrants,
   Arias stated that a single person mailed the packages, paid the postage fees
   for both packages in cash, and the person appeared anxious or nervous; but
   the video surveillance and Arias’s investigative report established, in fact,
   that two individuals mailed the packages. Martinez asserts that these false
   statements, “inserted either intentionally or with reckless disregard for the
   truth,” invalidated the search warrants.
          As the party attacking the warrant, Martinez had the burden of
   establishing by a preponderance of the evidence that the affiant’s
   misrepresentations were made intentionally or with reckless disregard for the
   truth. 15 Furthermore, Martinez was required to demonstrate that without the
   falsehoods, there would not be sufficient information in the affidavit to
   support the issuance of the warrant. 16
          We agree with the magistrate judge and district court that Martinez
   failed to demonstrate either. Nothing in the record suggests that Arias’s
   mistake was intentional or made with a reckless disregard for the truth, or to
   mislead the court. Furthermore, even if the incorrect statements were
   deleted, Arias’s affidavits contained a plethora of other facts supporting
   probable cause, including the fact that the canine alerted to both packages,
   the senders’ and recipients’ names and addresses had no association, and an
   individual with a Mexican IP address attempted to search for the packages.




          15
               See United States v. Alvarez, 127 F.3d 372, 373–74 (5th Cir. 1997).
          16
               See United States v. Davis, 226 F.3d 346, 351 (5th Cir. 2000).




                                                  9
Case: 21-30068    Document: 00516187921          Page: 10   Date Filed: 02/01/2022




                                  No. 21-30068

   Therefore, Martinez’s argument that the search warrants were invalid is
   meritless.
                                      IV.
          Based on the foregoing, the district court did not err in denying
   Martinez’s motion to suppress drugs found in two packages that were seized
   by the USPS. Accordingly, we AFFIRM his conviction and sentence.




                                       10